 



Exhibit 10.1

     
 
  Tenant: Health Benefits Direct Corporation
 
  Suite No.: 101

LEASE
     THIS LEASE (“Lease”) is entered into as of the 7th day of July, 2006,
between RADNOR PROPERTIES-SDC, L.P., a Delaware limited partnership
(“Landlord”), and HEALTH BENEFITS DIRECT CORPORATION, a Delaware corporation,
with its principal place of business at Suite 555, Five Radnor Corporate Center,
100 Matsonford Road, Radnor, Pennsylvania 19087 (“Tenant”).
     In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:
     1. PREMISES; CONSTRUCTION.
          (a) Landlord leases to Tenant and Tenant leases from Landlord
Suite No. 101, which the parties stipulate and agree is 7,414 rentable square
feet shown on the space plan attached hereto as Exhibit “A” (the “Premises”),
located in “B” Building”, 150 Radnor-Chester Road, Radnor, Pennsylvania 19087
(the “Building”).
          (b) The Premises shall be delivered to Tenant on an “As Is” basis
except for tenant improvements to the Premises to be constructed by Landlord
based upon plans and specifications to be prepared by Landlord and approved by
Tenant (the “Landlord’s Work”). Landlord will prepare construction drawings (the
“CDs”) based upon the agreed-upon plans and specifications for the Landlord’s
Work. Tenant shall review and either approve or reject the CDs and all
subsequent change orders within three (3) days after receipt. At such time as
the parties have agreed upon the final CDs, a list of the final CDs will be
attached hereto as Exhibit “E” and made a part hereof.
          (c) Landlord shall only be responsible for payment of a maximum cost
of $259,490 [i.e., $35.00 per rentable square foot for the Landlord’s Work] (the
“Tenant Allowance”), which shall include a construction management fee of 4.4%
payable to Landlord. All reasonable and necessary costs in excess thereof shall
be paid by Tenant to Landlord within thirty (30) days after Tenant’s receipt of
a statement from Landlord detailing such excess costs. The Landlord’s Work shall
include the construction of a new door/entrance way into the Premises. Landlord,
at its sole cost and expense, will complete any required renovations to the
common areas, including moving an existing demising wall and sealing the door
into the existing coatroom as shown on the plan attached hereto as Exhibit “A”.
          (d) If Landlord shall be delayed in completing the Landlord’s Work as
a result of (i) Tenant’s failure to approve plans and specifications within the
time frame stated by Landlord in its reasonable discretion; (ii) Tenant’s
request for materials, finishes or installations other than Landlord’s
standard;(iii) Tenant’s changes in the final plans or specifications; or (iv)

 



--------------------------------------------------------------------------------



 



the performance or completion of any work, labor or services by a party employed
by Tenant (each, a “Tenant’s Delay”); then the commencement of the Term of this
Lease and the payment of Fixed Rent hereunder shall be accelerated by the number
of days of such delay. If any change, revision or supplement to the scope of the
Landlord’s Work is requested by Tenant, then such increased costs associated
with such change, revision or supplement shall be paid by Tenant in advance
following an accounting of such increased costs to Tenant, and such occurrence
shall not change the Commencement Date of the Term and shall not alter Tenant’s
obligations under this Lease. Notwithstanding anything to the contrary stated in
Article 2 below, the Term shall commence on the date the Premises would have
been delivered to Tenant but for the Tenant’s Delay or Tenant’s change order.
          (e) If (i) this Lease is executed by Tenant by July 7, 2006, and
(ii) Tenant approves the final construction documents for the Landlord’s Work on
or before July 21, 2006, provided Tenant receives copies of the final
construction documents for its review on or before July 18, in the event
Landlord fails to substantially complete the Landlord’s Work on or before
November 30, 2006, for any reason other than a Tenant’s Delay or an event of
force majeure, then Tenant shall be entitled to one day’s Fixed Rent free for
each day after November 30 during which Landlord fails to substantially complete
the Landlord’s Work.
     2. TERM.
          (a) The Term of this Lease shall commence (the “Commencement Date”) on
the earlier of (i) the date on which Tenant, with Landlord’s prior consent,
assumes possession of the Premises for its Permitted Use, or (ii) upon
Landlord’s tendering possession of the Premises to Tenant following the
substantial completion of the improvements required to be made by Landlord under
Article 1. “Substantial completion” means that the Landlord’s Work has been
completed to the extent that the Premises may be occupied by Tenant for its
Permitted Use, subject only to completion of minor finishing, adjustment of
equipment, and other minor construction aspects, and Landlord has procured a
temporary or permanent certificate of occupancy permitting the occupancy of the
Premises, if required by law. If Landlord procures a temporary certificate of
occupancy, Landlord shall use its commercially reasonable efforts to obtain a
permanent certificate of occupancy within thirty (30) days of the Commencement
Date. The Term shall be for a period of one hundred twenty-five (125) months
(the “Term”) ending on the last day of the 125th full calendar month. The
Commencement Date shall be confirmed by Landlord and Tenant by the execution of
a Confirmation of Lease Term (“COLT”) in the form attached hereto as Exhibit
“B”. If Tenant fails to execute or object to the COLT within ten (10) business
days after Tenant’s receipt of the COLT, Landlord’s determination of such dates
shall be deemed accepted by Tenant.
          (b) Tenant shall be permitted to have access to the Premises seven
(7) days prior to the Commencement Date (the “Pre-Commencement Date Occupancy”)
in order to perform certain work that is required for the operation of its
business, including, but not limited to, telephone and cable wiring and
installation of furniture and equipment. No Rent or other costs or expenses
shall be due or otherwise accrue as a result of this Pre-Commencement Date
Occupancy. Pre-Commencement Date Occupancy shall be in addition to the Term as
provided above and shall not affect any periods of free Rent as provided in this
Lease.

- 2 -



--------------------------------------------------------------------------------



 



          (c) Tenant and its authorized agents, employees and contractors shall
have the right, at Tenant’s own risk, expense and responsibility, at all
reasonable times prior to the Commencement Date to enter the Premises for the
purpose of taking measurements and installing its furnishings, fixtures and
equipment, provided that Tenant, in so doing, shall comply with the following
provisions:
               (i) Tenant shall first obtain the approval of Landlord, in
writing, of the specific work it proposes to perform and shall furnish Landlord
with reasonably detailed plans and specifications therefor (such approval not to
be unreasonably withheld);
               (ii) The work shall be performed by responsible contractors and
subcontractors who shall not prejudice Landlord’s relationship with Landlord’s
contractors or subcontractors or the relationship between such contractors and
their subcontractors or employees, or disturb harmonious labor relations, and
who shall furnish in advance and maintain in effect Workmen’s Compensation
Insurance in accordance with statutory requirements and comprehensive public
liability insurance (naming Landlord and Landlord’s contractors and
subcontractors as additional insureds) with limits satisfactory to Landlord;
               (iii) No such work shall be performed in such manner or at such
times as to cause any delay in connection with any work being done by any of
Landlord’s contractors or subcontractors in the Premises or in the Building
generally (Landlord agrees to notify Tenant of any such delay promptly after
Landlord learns of the same);
               (iv) Tenant and its contractors and subcontractors shall be
solely responsible for the transportation, safekeeping and storage of materials
and equipment used in the performance of such work, for the removal of waste and
debris resulting therefrom, and for any damage caused by them to any
installations or work performed by Landlord’s contractors and subcontractors.
     3. FIXED RENT; SECURITY DEPOSIT.
          (a) Commencing on the Commencement Date and on the first (1st) day of
each month thereafter during the Term, Tenant shall pay to Landlord without
notice or demand, and without set-off, deduction or counterclaim, the monthly
installment of annual Fixed Rent as set forth below by (i) check sent to
Landlord, P.O. Box 8538-363, Philadelphia, PA 19171 or (ii) wire transfer of
immediately available funds to the account at Wachovia Bank, Salem NJ account
no. 2030000359075 ABA #031201467; such transfer to be confirmed by Landlord’s
accounting department upon written request by Tenant. All payments must include
the following information: Building #597 and Lease #___. The Lease # will be
provided to Tenant in the COLT. Fixed Rent and all other sums due from Tenant
under this Lease shall collectively be defined as “Rent”.

- 3 -



--------------------------------------------------------------------------------



 



                          PORTION           MONTHLY   ANNUAL OF TERM   PER
R.S.F.   INSTALLMENTS   FIXED RENT
Months 1 – 5
  $ 0.00 +   $ 0.00     $ 0.00  
Months 6 – 12
  $ 30.00 *¥   $ 13,095.00     $ 157,140.00  
Months 13 – 17
  $ 30.00 *   $ 18,535.00     $ 222,420.00  
Months 18 – 29
  $ 30.50 *   $ 18,843.92     $ 226,127.00  
Months 30 – 41
  $ 31.00 *   $ 19,152.83     $ 229,834.00  
Months 42 – 53
  $ 31.50 *   $ 19,461.75     $ 233,541.00  
Months 54 – 65
  $ 32.00 *   $ 19,770.67     $ 237,248.00  
Months 66 – 77
  $ 32.50 *   $ 20,079.58     $ 240,955.00  
Months 78 – 89
  $ 33.00 *   $ 20,388.50     $ 244,662.00  
Months 90 – 101
  $ 33.50 *   $ 20,697.42     $ 248,369.00  
Months 102 – 113
  $ 34.00 *   $ 21,006.33     $ 252,076.00  
Months 114 – 125
  $ 34.50 *   $ 21,315.25     $ 255,783.00  

 

+   plus any charges set forth in Article 5 below   *   plus any charges set
forth in Articles 4 and 5 below   ¥   Fixed Rent is based on 5,238 rentable
square feet

For purposes of this Lease, Month 1 will be the first full month of the Term
after the Commencement Date. Fixed Rent for any partial month of the Term prior
to Month 1 will be charged at the same rate as the Fixed Rent for Months 6-12,
pro rated for the number of days in the partial month. Any free rent credited to
Tenant in accordance with Section 1(d) shall apply beginning in Month 6.
          (b) Tenant shall pay the installment of Fixed Rent for Month 6 and the
Security Deposit (as defined below) by two separate checks upon the Tenant’s
execution of this Lease. If any amount due from Tenant is not paid to Landlord
when due, Tenant shall also pay as Additional Rent (as defined in Article 4
hereof) a late fee of five (5%) percent of the total payment then due.
Notwithstanding the above, Landlord agrees not to assess such late charge until
five (5) business days have elapsed after Landlord has given Tenant notice of
such delinquency; provided, however, that Landlord shall have the right to
assess such late charge without notice to Tenant in the event Landlord has given
Tenant notice of past delinquencies at least twice during the prior 12 months.
The late fee shall accrue on the initial date of a payment’s due date,
irrespective of any grace period granted hereunder. Tenant shall be required to
pay a security deposit of $100,000 under this Lease (the “Security Deposit”), as
security for the prompt and complete performance by Tenant of every provision of
this Lease. No interest shall be paid to Tenant on the Security Deposit. If
Tenant fails to perform any of its obligations hereunder, Landlord may use,
apply or retain the whole or any part of the Security Deposit for the payment of
(i) any rent or other sums of money which Tenant may not have paid when due,
(ii) any reasonable sum expended by Landlord in accordance with the provisions
of this Lease, and/or (iii) any reasonable sum which Landlord may expend or be
required to expend by reason of Tenant’s default. The use of the Security
Deposit by Landlord shall not prevent Landlord from exercising any other remedy
provided by this Lease or by law and shall not operate as either liquidated
damages or as a limitation on any recovery to which Landlord may otherwise be
entitled. If any portion of the Security Deposit is used, applied or retained by
Landlord, Tenant agrees, within five (5) business days after the written demand
therefor is made by Landlord, to deposit cash with the Landlord in an amount
sufficient to restore the Security Deposit to its original amount. In addition
to the foregoing, if monetary Events of Default occur hereunder and

- 4 -



--------------------------------------------------------------------------------



 



such Events of Defaults aggregate in excess of $26,500, Landlord may require
Tenant to increase the Security Deposit to the greater of twice the (i) Fixed
Rent then paid monthly, or (ii) the initial amount of the Security Deposit.
Provided no Event of Default has occurred during the Term (irrespective of the
fact that Tenant cured such Event of Default), Landlord shall decrease the
amount of the required Security Deposit by $10,000 on the third anniversary of
the Commencement Date and on each anniversary thereafter until the required
Security Deposit has been reduced to $20,000. If Tenant shall fully comply with
all of the provisions of this Lease, the Security Deposit, or any balance
thereof, shall be returned to Tenant within thirty (30) days after the later of
expiration of the Term or Tenant’s surrender of the Premises as required
hereunder. Upon the return of the Security Deposit to the original Tenant
hereunder, or the remaining balance thereof, Landlord shall be completely
relieved of liability with respect to the Security Deposit. In the event of a
transfer of the Building, Landlord shall have the right to transfer the Security
Deposit and Landlord shall thereupon be released by Tenant from all liability
for the return of such Security Deposit. Upon the assumption of such Security
Deposit by the transferee, Tenant agrees to look solely to the new landlord for
the return of said Security Deposit.
     4. ADDITIONAL RENT.
          (a) Commencing on January 1, 2007, and in each calendar year
thereafter during the Term, Tenant shall pay in advance on a monthly basis to
Landlord, Tenant’s Share of the “Recognized Expenses”, without deduction,
counterclaim or setoff, to the extent such Recognized Expenses exceed the
Recognized Expenses in calendar year 2007 (“Base Year”). Tenant’s Share is
2.21%, which Share may increase or decrease as the Building size increases or
decreases. Recognized Expenses are (i) all reasonable operating costs and
expenses related to the maintenance, operation and repair of the Building
incurred by Landlord, including but not limited to management fee not to exceed
five (5%) percent of Rent; common area electric to the extent not paid for by
Tenant in accordance with Article 5 below; and capital expenditures and capital
repairs and replacements solely to the extent of the amortized costs of same
over the useful life of the improvement in accordance with generally accepted
accounting principles, and only to the extent such capital expenditure, repair
or replacement reduces Recognized Expenses or is required pursuant to any law,
statute or ordinance first enacted after the date hereof; (ii) all insurance
premiums payable by Landlord for insurance with respect to the Building and
(iii) Taxes payable on the Building. “Taxes” shall be defined as all taxes,
assessments and other governmental charges, including special assessments for
public improvements or traffic districts which are levied or assessed against
the Building during the Term or, if levied or assessed prior to the Term, which
properly are allocable to the Term, and real estate tax appeal expenditures
incurred by Landlord to the extent of any reduction resulting thereby. Nothing
herein contained shall be construed to include as Taxes: (A) any inheritance,
estate, succession, transfer, gift, franchise, corporation, net income or profit
tax or capital levy that is or may be imposed upon Landlord or (B) any transfer
tax or recording charge resulting from a transfer of the Building; provided,
however, that if at any time during the Term the method of taxation required by
law at the commencement of the Term shall be altered so that in lieu of or as a
substitute for the whole or any part of the taxes now levied, assessed or
imposed on real estate as such there shall be levied, assessed or imposed (i) a
tax on the rents received from such real estate, or (ii) a license fee measured
by the rents receivable by Landlord from the Premises or any portion thereof, or

- 5 -



--------------------------------------------------------------------------------



 



(iii) a tax or license fee imposed upon Premises or any portion thereof, then
the same shall be included in the computation of Taxes hereunder.
          (b) Recognized Expenses shall not include: (1) attorney’s fees, costs
and disbursements and other expenses incurred in connection with negotiations or
disputes with tenants, other occupants, or prospective tenants or occupants of
the Building; (2) interest and principal payments on debt or payments (principal
and interest) on any mortgage, and rental under any ground or underlying leases;
(3) reserved; (4) costs of Landlord’s general corporate and/or partnership
overhead and general administrative expenses, which would not be chargeable to
operating costs of the Building in accordance with generally accepted accounting
principles, consistently applied; (5) costs incurred in leasing, advertising for
the Building or other marketing or promotional activity specifically and
primarily designed for marketing space in the Building; (6) amounts paid to
persons or entities affiliated with, controlled by, controlling of, or under
common control with, Landlord to the extent such amounts are greater than would
have been charged by an unaffiliated third party in an arms-length transaction;
(7) the cost of electricity provided to leaseable areas of the Building for
so-called lights and plugs (as opposed to common areas or Building systems);
(8) reserved; (9) leasing commissions paid to agents of the Landlord, other
brokers or any other persons in connection with the leasing of the Premises in
the Building as well as sales commissions on any sale of the Building; (10) the
cost of tenant installations, decorations and other improvements incurred in
connection with preparing space for any existing or prospective Building tenant,
including workletters, allowances and concessions; (11) management fees in
excess of 5% of applicable gross rentals and other revenues; (12) wages,
salaries and benefits paid to any person above the level of building manager;
(13) legal and accounting fees relating to (A) disputes with tenants,
prospective tenants or other occupants of the Building, (B) disputes with
purchasers, prospective purchasers, mortgagees or prospective mortgagees of the
Building, or (C) negotiations of leases, contracts of sale or mortgages;
(14) costs that are reimbursed out of insurance, warranty or condemnation
proceeds, or which are reimbursable by Tenant or by other tenants other than
pursuant to an expense escalation clause; (15) costs in the nature of penalties
or fines; (16) any costs or expenses (including fines, interest, penalties and
legal fees) arising out of Landlord’s failure to timely pay Recognized Expenses
or other operating expenses; (17) costs incurred in connection with the removal,
remediation, encapsulation or other treatment of asbestos or any other hazardous
materials existing in the Premises (or in, on or under the Building), other than
for routine testing; and (18) costs of purchasing, installing and replacing art
work in the Building.
          (c) Each of the Recognized Expenses shall for all purposes be treated
and considered as Additional Rent. Tenant shall pay, in monthly installments in
advance, on account of Tenant’s Share of Recognized Expenses, the estimated
amount of the increase of such Recognized Expenses for such year in excess of
the Base Year as determined by Landlord in its reasonable discretion. Prior to
the end of the calendar year in which the Lease commences and thereafter for
each successive calendar year (each, a “Lease Year”), or part thereof, Landlord
shall send to Tenant a statement of projected increases in Recognized Expenses
in excess of the Base Year and shall indicate what Tenant’s Share of Recognized
Expenses shall be. The Base Year shall be adjusted to exclude from the Base Year
“extraordinary items” incurred in such calendar year. For purposes of this
subparagraph, extraordinary items shall mean either (X) cost increases over the
prior calendar year of eleven and one quarter percent (11.25%) or more, or (Y)

- 6 -



--------------------------------------------------------------------------------



 



items which increase Landlord’s total expenses and such items have not been
included in the determination of expenses by the Landlord (or the Landlord’s
predecessor in interest) for the prior three years of operating the Building. As
soon as administratively available, Landlord shall send to Tenant a statement of
actual costs for Recognized Expenses for the prior Lease Year showing the Share
due from Tenant. In the event the amount prepaid by Tenant exceeds the amount
that was actually due then Landlord shall issue a credit to Tenant in an amount
equal to the over charge, which credit Tenant may apply to future payments on
account of Recognized Expenses until Tenant has been fully credited with the
over charge. If the credit due to Tenant is more than the aggregate total of
future rental payments, Landlord shall pay to Tenant the difference between the
credit in such aggregate total. In the event Landlord has undercharged Tenant,
then Landlord shall send Tenant an invoice and accounting with the additional
amount due. Landlord also shall provide Tenant with reasonable access to
Landlord’s applicable records evidencing such undercharge. In the event that the
accounting and records reflect a discrepancy with the invoice, Tenant shall not
be required to make any payment on account of the invoice until such time as
further supporting documentation is provided to Tenant evidencing amounts due on
the invoice. If all accountings and records accurately support the amount
invoiced to Tenant then Tenant shall pay such invoice in full within thirty
(30) days of Tenant’s receipt of such invoice and accounting, as may be extended
in the event of a discrepancy as provided herein.
          (d) In calculating the Recognized Expenses as hereinbefore described
including those for the Base Year, if for thirty (30) or more days during the
preceding Lease Year less than ninety-five (95%) percent of the rentable area of
the Building shall have been occupied by tenants, then the Recognized Expenses
attributable to the Building shall be deemed for such Lease Year to be amounts
equal to the Recognized Expenses which would normally be expected to be incurred
had such occupancy of the Building been at least ninety-five (95%) percent
throughout such year, as reasonably determined by Landlord (i.e., taking into
account that certain expenses depend on occupancy (e.g., janitorial) and certain
expenses do not (e.g., landscaping)). Furthermore, if Landlord shall not furnish
any item or items of Recognized Expenses to any portions of the Building because
such portions are not occupied or because such item is not required by the
tenant of such portion of the Building, for the purposes of computing Recognized
Expenses, an equitable adjustment shall be made so that the item of Operating
Expense in question shall be shared only by tenants actually receiving the
benefits thereof.
     5. ELECTRICITY CHARGES. Landlord shall not be liable for any interruption
of any utility service for any reason unless caused by the gross negligence or
willful misconduct of Landlord provided that Landlord shall use commercially
reasonable efforts to minimize any interruption. Tenant shall pay to Landlord,
as Additional Rent, within twenty (20) business days after receipt of Landlord’s
billing statement therefor, all charges incurred by Landlord for electricity,
such charges to be based upon Tenant’s Share of the Building at Landlord’s
actual cost for providing this service. Landlord shall (i) provide the Premises
with electricity for lighting and usual office equipment, and (ii) during the
hours of 8:00 A.M. to 6:00 P.M. on weekdays and on Saturdays from 8:00 A.M. to
1:00 P.M. (“Working Hours”), excluding legal holidays, furnish the Premises with
heat and air-conditioning in the respective seasons. At any hours other than
Working Hours, such HVAC services will be provided at Tenant’s expense at $75.00
per hour. Notwithstanding anything herein to the contrary, if Landlord
reasonably

- 7 -



--------------------------------------------------------------------------------



 



determines that Tenant’s use of electricity is excessive, after providing Tenant
with reasonable notice of such excessive use and such excessive use continues
for more than sixty (60) days after Tenant’s receipt of such notice, Tenant
agrees to pay for the installation of a separate electric meter to measure
electrical usage in excess of normal office use and to pay Landlord for all such
excess electricity registered in such submeter.
     6. SIGNS; USE OF PREMISES AND COMMON AREAS.
          (a) Landlord shall provide the original Tenant hereinabove named with
standard identification signage on all Building directories and at the entrance
to the Premises. No other signs shall be placed, erected or maintained by Tenant
at any place upon the Premises or Building. Tenant’s use of the Premises shall
be limited to general office use and storage incidental thereto (“Permitted
Use”). The Permitted Use shall be subject to all applicable laws and
governmental rules and regulations and to all reasonable requirements of the
insurers of the Building. Tenant shall not install in or for the Premises any
equipment which requires more electric current than is standard. Tenant shall
have the right, non-exclusive and in common with others, to use (i) the exterior
paved driveways and walkways of the Building for vehicular and pedestrian access
to the Building, (ii) the internal common area, including elevators and
(iii) the designated parking areas of the Building for the parking of
automobiles of Tenant and its employees and business visitors; provided Landlord
shall have the right in its sole discretion and from time to time, to construct,
maintain, operate, repair, close, limit, take out of service, alter, change and
modify all or any part of the common areas of the Building, including without
limitation, reasonably restrict or limit Tenant’s utilization of the parking
areas in the event the same become overburdened and in such case to equitably
allocate on proportionate basis or assign parking spaces among Tenant and the
other tenants of the Building.
          (b) Tenant shall have the non-exclusive right to use five
(5) unreserved parking spaces in the Building garage.
     7. ENVIRONMENTAL MATTERS. Tenant shall not generate, manufacture, refine,
transport, treat, store, handle, dispose, bring or otherwise cause to be brought
or permit any of its agents, employees, contractors or invitees to bring in, on
or about any part of the Premises or Building any hazardous substance or
hazardous waste in violation of applicable law, provided that office equipment
and cleaning and maintenance materials that contain hazardous substances may be
used or stored on the Premises provided that such use or storage is incident to
and reasonably necessary for the operation of the Premises by Tenant for the
Permitted Use and is in compliance with applicable laws, ordinances and
regulations.
     8. TENANT’S ALTERATIONS. Tenant will not cut or drill into or secure any
fixture, apparatus or equipment or make material alterations, improvements or
physical additions (collectively, “Alterations”) to any part of the Premises
without first obtaining the written consent of Landlord, such consent not to be
unreasonably withheld, conditioned or delayed. Tenant shall have the right to
make interior non-structural alterations, additions and improvements costing
less than $10,000 without Landlord’s prior consent provided that such interior
non-structural alterations, additions and improvements do not affect the
mechanical, electrical and plumbing systems within the Premises or the Building.
Tenant will obtain

- 8 -



--------------------------------------------------------------------------------



 



Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, before making any interior non-structural
alterations, additions or improvements costing in excess of $10,000 and/or which
affect the mechanical, electrical or plumbing systems. Tenant shall be obligated
to remove all alterations, additions or improvements with the exception of the
Landlord’s Work prior to the expiration of the Term unless Landlord advises
Tenant in writing that Tenant may abandon any such alterations, additions or
improvements at the end of the Term. Notwithstanding anything in this Lease to
the contrary, all furniture, movable trade fixtures and equipment (including
telephone, security and communication equipment system wiring and cabling)
installed by or for Tenant, its assignees or sublessees shall be removed by
Tenant at the termination of this Lease.
     9. ASSIGNMENT AND SUBLETTING.
          (a) Tenant shall not, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed, assign
this Lease or any interest herein or sublet the Premises or any part thereof.
Any of the foregoing acts without such consent shall be void. If at any time
during the Term Tenant desires to assign this Lease or sublet all or any part of
the Premises, Tenant shall give notice to Landlord of such desire, the proposed
occupancy date by the assignee or sublessee, and in the instance of a proposed
sublease, the square footage to be subleased and a statement of the duration of
the proposed sublease (which shall in any and all events expire by its terms
prior to the scheduled expiration of this Lease, and immediately upon the sooner
termination hereof). Landlord may, at its option, exercisable by notice given to
Tenant within fifteen (15) days next following Landlord’s receipt of Tenant’s
notice, elect to recapture the Premise if Tenant is proposing to sublet or
terminate this Lease in the event of an assignment. If Landlord does not elect
to recapture the Premises, Tenant may, within the next sixty (60) days following
expiration of the 15-day period, submit to Landlord a proposal to assign this
Lease or sublet all or any part of the Premises. Such notice shall include the
name, address and contact party for the proposed assignee or subtenant, the
effective date of the proposed assignment or sublease (including the proposed
occupancy date by the proposed assignee or sublessee), and in the instance of a
proposed sublease, the square footage to be subleased, a floor plan
professionally drawn to scale depicting the proposed sublease area, and a
statement of the duration of the proposed sublease. Landlord shall approve or
reject Tenant’s request within thirty (30) days after Landlord receives Tenant’s
request containing all of the information listed above. Landlord’s consent shall
be deemed given if Tenant does not receive Landlord’s denial of the proposed
assignment or sublease within thirty (30) days after Tenant’s providing the
initial Landlord notice as provided herein. Regardless of Landlord’s consent, no
subletting or assignment shall release Tenant of Tenant’s obligation or alter
the primary liability of Tenant to pay the Rent and to perform all other
obligations to be performed by Tenant hereunder for the remainder of the then
current Lease Term. Landlord shall be entitled to a $250 fee for consenting to
any sublet or assignment. Permitting contract agents or employees to occupy
space on the Premises shall not be considered an assignment or sublease as
provided in this Article 9.
          (b) Tenant may, after notice to but without the consent of Landlord
and without triggering any termination, recapture or rent-sharing rights on the
part of Landlord, assign this Lease to an affiliated corporation, partnership or
entity (i.e., a corporation or entity

- 9 -



--------------------------------------------------------------------------------



 



50% or more of whose capital stock or ownership interest is owned by the same
stockholders, partners or members owning 50% or more of Tenant’s capital stock
or ownership interests), parent or subsidiary corporation of Tenant or to a
corporation, partnership or entity to which it sells or assigns all or
substantially all of its assets or stock or interests or with which it may be
consolidated or merged, provided such purchasing, consolidated, merged,
affiliated or subsidiary corporation, partnership or entity shall, in writing,
assume and agree to perform all of the obligations of Tenant under this Lease,
shall have a net worth at least equal to the greater of (i) Tenant’s net worth
on the date of execution of this Lease or (ii) Tenant’s net worth on the date of
assignment of this Lease, and shall deliver such assumption with a copy of such
assignment to Landlord within ten (10) days thereafter, and provided further
that Tenant shall not be released or discharged from any liability under this
Lease by reason of such assignment.
          (c) The parties agree that it shall not be unreasonable for Landlord
to withhold its consent to any assignment or sublease if: (i) the proposed
assignee or sublessee shall have a net worth which is not acceptable to Landlord
in Landlord’s reasonable discretion; (ii) the proposed assignee or sublessee
shall have no reliable credit history or an unfavorable credit history, or other
reasonable evidence exists that the proposed assignee or sublessee will
experience difficulty in satisfying its financial or other obligations under
this Lease; (iii) the proposed assignee or sublessee, in Landlord’s reasonable
opinion, is not reputable and of good character; (iv) the portion of the
Premises requested to be subleased renders the balance of the Premises
unleasable as a separate area; (v) Tenant is proposing a sublease at a rental or
subrental rate which is less than eighty-five percent (85%) of the then fair
market rental rate for the portion of the Premises being subleased or assigned,
or Tenant is proposing to assign or sublease to an existing tenant of the
Building or another property owned by Landlord or any of its affiliates, or to
another prospect with whom Landlord or any of its affiliates is then
negotiating; (vi) the proposed assignee or sublessee will cause Landlord’s
existing parking facilities to be reasonably inadequate or in violation of code
requirements, or require Landlord to increase the parking area or the number of
parking spaces to meet code requirements, or the nature of such party’s business
shall reasonably require more than four (4) parking spaces per 1,000 rentable
square feet of floor space, or (vii) the nature of such party’s proposed
business operation would or might reasonably permit or require the use of the
Premises in a manner inconsistent with the “Permitted Use” specified herein,
would or might reasonably otherwise be in conflict with express provisions of
this Lease, would or might reasonably violate the terms of any other lease for
the Building, or would, in Landlord’s reasonable judgment, otherwise be
incompatible with other tenancies in the Building.
     10. LANDLORD’S RIGHT OF ENTRY. Landlord and persons authorized by Landlord
may enter the Premises at all reasonable times upon reasonable advance 24 hours
notice (or any time without notice in the case of an emergency). Landlord shall
not be liable for inconvenience to or disturbance of Tenant by reason of any
such entry; provided, however, that in the case of repairs or work, such shall
be done, so far as practicable, so as to not unreasonably interfere with
Tenant’s use of the Premises.

11.   REPAIRS AND MAINTENANCE; COMMON AREAS; BUILDING SERVICES.

- 10 -



--------------------------------------------------------------------------------



 



          (a) Repairs and Maintenance.
               (i) Tenant, at its sole cost and expense, shall keep and maintain
the Premises in good order and condition, free of rubbish, and shall promptly
make all non-structural repairs necessary to keep and maintain such good order
and condition. Tenant shall have the option of replacing lights, ballasts,
tubes, ceiling tiles, outlets and similar equipment itself or it shall have the
ability to advise Landlord of Tenant’s desire to have Landlord make such
repairs. If requested by Tenant, Landlord shall make such repairs to the
Premises within a reasonable time of notice to Landlord and shall charge Tenant
for such services at Landlord’s standard rate for such services (such rate to be
competitive with the market rate for such services). When used in this
Article 11, the term “repairs” shall include replacements and renewals when
necessary. All repairs made by Tenant or Landlord shall utilize materials and
equipment which are at least equal in quality and usefulness to those originally
used in constructing the Building and the Premises.
               (ii) Landlord shall keep, repair and maintain (or shall assure
the performance of same) the roof and structural members of the Premises and
Building, the common areas, the core lavatories and any Landlord-installed
ADA-compliant lavatories (regardless of whether they be within the Premises),
mechanical, plumbing and electrical equipment (including the portion thereof
within the Premises, other than any of Tenant’s specialty equipment as may be
required), heating, ventilation, or air-conditioning equipment serving both the
Premises and the Building and the exterior and architectural finish of the
Building, all in good condition during the Term and consistent with first-class
standards for office buildings in Radnor, Pennsylvania. Landlord shall, in
addition, cause to be supplied appropriate snow removal for the sidewalks of the
Building. Tenant shall promptly upon discovery give Landlord written notice of
any defect or need for repairs for which Landlord is responsible, after which
notice Landlord shall have reasonable opportunity to repair same or cure such
defect. For the purposes of making any repairs or replacements or performing any
maintenance, Landlord may temporarily block, close or change any entrances,
doors, corridors, elevators, or other facilities in the Building or in the
Premises, and may temporarily close, block or change sidewalks, driveways or
parking areas of the property, provided that Landlord, in doing so, shall use
commercially reasonable efforts to minimize interference with Tenant’s use and
enjoyment of the Premises. Landlord shall provide the janitorial services for
the Premises set forth on Exhibit “C”.
          (b) Common Areas. During the Term of this Lease, Landlord grants to
Tenant, its employees, customers and invitees, a nonexclusive license to use, in
common with all others to whom Landlord have granted or may hereafter grant a
license for use, the common areas of the Building, including but not limited to,
the sidewalks, lobbies, halls, passages, exits, entrances, elevators, stairways,
and restrooms, all to the extent attributable to the office portions of the
Building and/or to the office uses of the Building (collectively, the “Common
Areas”).

- 11 -



--------------------------------------------------------------------------------



 



          (c) Building Services.
               (i) Landlord shall cause electric power to be provided to the
Premises, sufficient for normal office use including the operation of Tenant’s
office equipment (as well as any equipment expressly contemplated by the
Landlord’s Work).
               (ii) Landlord shall provide water for drinking, lavatory and
toilet purposes from the regular Building supply.
               (iii) Landlord agrees that it shall (1) provide and maintain heat
during the normal heating season to maintain an average indoor dry bulb
temperature of not less than 68 degrees Fahrenheit when the dry outdoor bulb
temperature is 0 degrees or more Fahrenheit, and (2) provide and maintain
comfort cooling for an average indoor dry bulb temperature of not more than 78
degrees Fahrenheit when the outside dry bulb temperature is 95 degrees or less
Fahrenheit.
               (iv) Landlord shall provide or cause to be provided passenger
elevator service, if necessary, during Working Hours with appropriate and
reasonable service availability after such hours.
               (v) Tenant shall have access to the Premises at all times, 24
hours per day, 7 days per week, 365 days per year, subject to (i) casualty and
other matters beyond Landlord’s reasonable control, and (ii) such security
measures as may from time to time be established for the Building.
          (d) Service Interruption. Tenant hereby acknowledges that any one or
more of the utilities or building services specified in this Article 11 may be
interrupted or diminished temporarily by Landlord or other person due to
repairs, alterations or other improvements to the Property or Building, or by
reason of events or causes which are beyond Landlord’s reasonable control.
Landlord shall use commercially reasonable efforts, in the event of any such
interruption or diminution, to cause the necessary levels of service to be
restored as promptly as practicable. Notwithstanding the foregoing, if such
utilities or services provided by Landlord are interrupted for a period of more
than five (5) consecutive business days and such interruption is due to the
failure of causes within Landlord’s reasonable control and not to force majeure,
or for a period of more than ten (10) consecutive business days regardless of
cause, then following the expiration of such 5-day or 10-day period, as
appropriate, to the extent that Tenant is unable to utilize the Premises or
portions thereof or to the extent that its use and enjoyment of the Premises is
materially diminished, the Rent shall be equitably abated, and Tenant shall not
be required to pay any charge for utilities provided by Landlord to the portion
of the Premises not utilized by Tenant as a result of the impairment.
Furthermore, if such interruption is due to Landlord’s fault or the failure of
causes within Landlord’s reasonable control and not to force majeure, and
continues for a period in excess of ninety (90) consecutive days, then Tenant
shall have the right, upon ten (10) days’ prior notice to Landlord, to terminate
this Lease (the “Interruption Termination Right”), and this Lease shall
terminate on said 10th day unless the services in question are restored prior to
the expiration of such 10-day period.

- 12 -



--------------------------------------------------------------------------------



 



     12. INSURANCE; SUBROGATION RIGHTS.
          (a) Tenant shall obtain and keep in force at all times during the Term
hereof, at its own expense, commercial general liability insurance including
contractual liability and personal injury liability and all similar coverage,
with combined single limits of $2,000,000.00 on account of bodily injury to or
death of one or more persons as the result of any one accident or disaster and
on account of damage to property, or in such other amounts as Landlord may from
time to time reasonably require. Tenant shall also require its movers to procure
and deliver to Landlord a certificate of insurance naming Landlord as an
additional insured. Tenant shall, at its sole cost and expense, maintain in full
force and effect on all Tenant’s trade fixtures, equipment and personal property
on the Premises, a policy of “special form” property insurance covering the full
replacement value of such property. All liability insurance required hereunder
shall not be subject to cancellation without at least thirty (30) days prior
notice to all insureds, and shall name Tenant as insured and Landlord and
Brandywine Realty Trust as additional insureds, and, if requested by Landlord,
shall also name as an additional insured any mortgagee or holder of any mortgage
which may be or become a lien upon any part of the Premises. Prior to the
commencement of the Term, Tenant shall provide Landlord with certificates which
evidence that the coverages required have been obtained for the policy periods.
Tenant shall also furnish to Landlord throughout the Term replacement
certificates at least thirty (30) days prior to the expiration dates of the then
current policy or policies. All the insurance required under this Lease shall be
issued by insurance companies authorized to do business in the Commonwealth of
Pennsylvania with a financial rating of at least an A-X as rated in the most
recent edition of Best’s Insurance Reports and in business for the past five
years. The limit of any such insurance shall not limit the liability of Tenant
hereunder. If Tenant fails to maintain such insurance, Landlord may, but is not
required to, procure and maintain the same, at Tenant’s expense to be reimbursed
by Tenant as Additional Rent within ten (10) days of written demand. Any
deductible under such insurance policy in excess of Twenty Five Thousand Dollars
($25,000) must be approved by Landlord in writing prior to issuance of such
policy. Tenant shall not self-insure without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. Each
party hereto, and anyone claiming through or under them by way of subrogation,
waives and releases any cause of action it might have against the other party
and Brandywine Realty Trust and their respective employees, officers, members,
partners, trustees and agents, on account of any loss or damage that is insured
against under any insurance policy required to be obtained hereunder. Each party
agrees that it will use its best efforts to cause its insurance carrier to
endorse all applicable policies waiving the carrier’s right of recovery under
subrogation or otherwise against the other party.
          (b) Landlord shall obtain and maintain the following insurance during
the Term of this Lease: (i) replacement cost insurance including “special form”
property insurance on the Building, (ii) builder’s risk insurance for the
Landlord’s Work, and (iii) commercial general liability insurance (including
bodily injury and property damage) covering Landlord’s operations at the
Building in amounts reasonably required by Landlord’s lender or Landlord.
     13. INDEMNIFICATION. Tenant shall defend, indemnify and hold harmless
Landlord, Brandywine Realty Trust and their respective employees and agents from
and against any and all third-party claims, actions, damages, liability and
expense (including all reasonable

- 13 -



--------------------------------------------------------------------------------



 



attorney’s fees, expenses and liabilities incurred in defense of any such claim
or any action or proceeding brought thereon) arising from any activity, work or
things done, permitted or suffered by Tenant or its agents, licensees or
invitees in or about the Premises or Building contrary to the requirements of
this Lease, and any negligence or willful act of Tenant or any of Tenant’s
agents, contractors, employees or invitees. Without limiting the generality of
the foregoing, Tenant’s obligations shall include any case in which Landlord or
Brandywine Realty Trust shall be made a party to any litigation commenced by or
against Tenant, its agents, subtenants, licensees, concessionaires, contractors,
customers or employees, in which case Tenant shall defend, indemnify and hold
harmless Landlord and Brandywine Realty Trust and shall pay all costs, expenses
and reasonable attorney’s fees incurred or paid by Landlord and Brandywine
Realty Trust in connection with such litigation, after notice to Tenant and
Tenant’s refusal to defend such litigation, and upon notice from Landlord shall
defend the same at Tenant’s expense by counsel satisfactory to Landlord.
     14. FIRE DAMAGE. If (i) the casualty damage is of a nature or extent that,
in Landlord’s reasonable judgment, the repair and restoration work would require
more than two hundred ten (210) consecutive days to complete after the casualty
(assuming normal work crews not engaged in overtime), or (ii) more than thirty
(30%) percent of the total area of the Building is extensively damaged, or
(iii) the casualty occurs in the last Lease Year of the Term and Tenant has not
exercised a renewal right or (iv) insurance proceeds are unavailable or
insufficient, either party shall have the right to terminate this Lease and all
the unaccrued obligations of the parties hereto, by sending written notice of
such termination to the other within thirty (30) days of the date of casualty.
Such notice is to specify a termination date no less than fifteen (15) days
after its transmission. In the event of damage or destruction to the Premises or
any part thereof as set forth in subsections (i), (ii) or (iii) above and
neither party has terminated this Lease, Tenant’s obligation to pay Fixed Rent
and Additional Rent shall be equitably adjusted or abated for such time as the
Premises is not capable of being used by Tenant for its Permitted Use. In the
event of damage or destruction to the Premises or any part thereof as set forth
in subsections (i), (ii) or (iii) above occurs and neither party terminates this
Lease, Landlord agrees to use commercially reasonable efforts to repair, at its
sole cost and expense, any and all damage to the Building and/or Premises as
quickly as possible.
     15. SUBORDINATION; RIGHTS OF MORTGAGEE. This Lease shall be subordinate at
all times to the lien of any mortgages now or hereafter placed upon the Premises
and/or Building and land of which they are a part without the necessity of any
further instrument or act on the part of Tenant to effectuate such
subordination. Tenant further agrees to execute and deliver within ten (10) days
of demand such further instrument evidencing such subordination and attornment
as shall be reasonably required by any mortgagee. If Landlord shall be or is
alleged to be in default of any of its obligations owing to Tenant under this
Lease, Tenant shall give to the holder of any mortgage (the “Mortgagee”) now or
hereafter placed upon the Premises and/or Building, notice by overnight mail of
any such default which Tenant shall have served upon Landlord. Tenant shall not
be entitled to exercise any right or remedy as there may be because of any
default by Landlord without having given such notice to the Mortgagee. If
Landlord shall fail to cure such default, the Mortgagee shall have forty-five
(45) additional days within which to cure such default.

- 14 -



--------------------------------------------------------------------------------



 



     16. CONDEMNATION. If in Landlord’s reasonable judgment a taking renders the
Building unsuitable, this Lease shall, at either party’s option, terminate as of
the date title to the condemned real estate vests in the condemnor, and the Rent
herein reserved shall be apportioned and paid in full by Tenant to Landlord to
that date and all rent prepaid for the period beyond that date shall forthwith
be repaid by Landlord to Tenant and neither party shall thereafter have any
liability hereunder. If this Lease is not terminated after any such taking or
condemnation, the Fixed Rent and the Additional Rent shall be equitably reduced
in proportion to the area of the Premises which has been taken for the balance
of the Term. Tenant shall have the right to make a claim against the condemnor
for moving expenses and business dislocation damages to the extent that such
claim does not reduce the sums otherwise payable by the condemnor to Landlord.
     17. ESTOPPEL CERTIFICATE. Each party agrees at any time and from time to
time, within ten (10) days after the other party’s written request, to execute
and deliver to the other party a written instrument in recordable form
certifying all information reasonably requested.
     18. DEFAULT. If:
          (a) Tenant fails to pay any installment of Rent when due; provided,
however, Landlord shall provide written notice of the failure to pay such Rent
and Tenant shall have a five (5) business day grace period from its receipt of
such Landlord’s notice within which to pay such Rent without creating a default
hereunder; further provided, however, that Landlord need not give any such
notice, and Tenant shall not be entitled to any such period of grace, more than
twice in any twelve (12) month period. Any late fee payable by Tenant shall be
due in accordance with the terms and conditions set forth in Article 3
regardless of any grace period set forth in this Article 18; (b) Tenant
“abandons” the Premises. “Abandon” shall be defined as Tenant’s ceasing to
occupy the Premises and the removal of substantially all of its furniture and
equipment and personal property from the Premises for a period of thirty (30)
consecutive days; provided, however, that Tenant shall not be deemed to have
“abandoned” the Premises if (i) Tenant requires space larger than the Premises
and Landlord is unable to accommodate Tenant’s needs within the Building, or
(ii) Tenant has retained a broker or has publicly advertised or commenced other
efforts to sublease the Premises or assign this Lease and is actively seeking a
subtenant or assignee for the Premises; (c) Tenant fails to bond over a
construction or mechanics lien within ten (10) business days of demand;
(d) Tenant fails to observe or perform any of Tenant’s other non-monetary
agreements or obligations herein contained within ten (10) business days after
notice is received by Tenant specifying the default, or the expiration of such
additional time period as is reasonably necessary to cure such default, provided
Tenant immediately commences and thereafter proceeds with all due diligence and
in good faith to cure such default; then, in any such event, an “Event of
Default” shall be deemed to exist and Tenant shall be in default hereunder.
          If an Event of Default shall occur, the following provisions shall
apply and Landlord shall have, in addition to all other rights and remedies
available at law or in equity, including the right to terminate the Lease, the
rights and remedies set forth herein, which may be exercised upon or at any time
following the occurrence of an Event of Default: 1. Acceleration

- 15 -



--------------------------------------------------------------------------------



 



of Rent. By notice to Tenant, Landlord shall have the right to accelerate all
Rent and all expense due hereunder and otherwise payable in installments over
the remainder of the Term; and the amount of accelerated rent to the termination
date, without further notice or demand for payment, shall be due and payable by
Tenant within ten (10) business days after Landlord has so notified Tenant, such
amount collected from Tenant shall be discounted to present value using an
interest rate of six percent (6%) per annum. Additional Rent which has not been
included, in whole or in part, in accelerated rent, shall be due and payable by
Tenant during the remainder of the Term, in the amounts and at the times
otherwise provided for in this Lease. 2. Landlord’s Damages. The damages which
Landlord shall be entitled to recover from Tenant shall be the sum of: (i) all
Fixed Rent and Additional Rent accrued and unpaid as of the termination date;
and (ii)(a) all reasonable costs and expenses incurred by Landlord in recovering
possession of the Premises, including legal fees, and removal and storage of
Tenant’s property, (ii)(b) the reasonable costs and expenses of restoring the
Premises to the condition in which the same were to have been surrendered by
Tenant as of the expiration of the Term, and (ii)(c) the reasonable costs of
reletting commissions; and (iii) all Fixed Rent and Additional Rent otherwise
payable by Tenant over the remainder of the Term as reduced to present value and
all consequential damages relating to Tenant’s breach of this Lease. Less
deducting from the total determined under subsections (i), (ii) and (iii) above,
all Rent which Landlord receives from other tenant(s) by reason of the leasing
of the Premises during any period falling within the otherwise remainder of the
Term. Landlord agrees to use reasonable efforts to mitigate its damages,
provided that Landlord shall not be liable to Tenant for its inability to
mitigate damages if it shall endeavor to relet the Premises in like manner as it
offers other comparable vacant space or property available for leasing to others
in the Radnor submarket. 3. Landlord’s Right to Cure. Without limiting the
generality of the foregoing, if Tenant shall fail to perform any of its
obligations hereunder, Landlord may, in addition to any other rights it may have
in law or in equity, cure such default on behalf of Tenant, and Tenant shall
reimburse Landlord upon demand for any sums paid or costs incurred by Landlord
in curing such default, including reasonable attorneys’ fees and other legal
expenses, together with interest at a rate of ten (10%) percent (“Default Rate”)
from the dates of Landlord’s incurring of costs or expenses. 4. Interest on
Damage Amounts. Any sums payable by Tenant hereunder, which are not paid after
the same shall be due, shall bear interest at the Default Rate. 5. No Waiver by
Landlord. No delay or forbearance by Landlord in exercising any right or remedy
hereunder, or Landlord’s undertaking or performing any act or matter which is
not expressly required to be undertaken by Landlord shall be construed,
respectively, to be a waiver of Landlord’s rights or to represent any agreement
by Landlord to undertake or perform such act or matter thereafter. Waiver by
Landlord of any breach by Tenant of any covenant or condition herein contained
(which waiver shall be effective only if so expressed in writing by Landlord) or
failure by Landlord to exercise any right or remedy in respect of any such
breach shall not constitute a waiver or relinquishment for the future of
Landlord’s right to have any such covenant or condition duly performed or
observed by Tenant, or of Landlord’s rights arising because of any subsequent
breach of any such covenant or condition nor bar any right or remedy of Landlord
in respect of such breach or any subsequent breach.
          WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY
COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF
THIS LEASE OR ANY RENEWAL OR

- 16 -



--------------------------------------------------------------------------------



 



EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM HEREBY CREATED OR ANY
EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL FOR ANY ATTORNEY AS
ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY COMPETENT COURT AN
ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND ALL PERSONS CLAIMING
UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF EXECUTION OR OF
POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF PROCEEDINGS,
WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE
BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE PREMISES
HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE THE RIGHT
UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF THIS LEASE
AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.
          In any action to confess judgment in ejectment, Landlord shall first
cause to be filed in such action an affidavit made by it or someone acting for
it setting forth the facts necessary to authorize the entry of judgment, of
which facts such affidavit shall be conclusive evidence, and if a true copy of
this Lease (and of the truth of the copy such affidavit shall be sufficient
evidence) be filed in such action, it shall not be necessary to file the
original as a warrant of attorney, any rule of Court, custom or practice to the
contrary notwithstanding.
                                                   (INITIAL). TENANT WAIVER.
TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT HAS VOLUNTARILY, KNOWINGLY AND
INTELLIGENTLY WAIVED CERTAIN DUE PROCESS RIGHTS TO A PREJUDGMENT HEARING BY
AGREEING TO THE TERMS OF THE FOREGOING PARAGRAPHS REGARDING CONFESSION OF
JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES THAT IN THE EVENT OF DEFAULT,
LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING POSSESSION PURSUANT TO
A JUDGMENT BY CONFESSION AND ALSO OBTAINING A MONEY JUDGMENT FOR PAST DUE AND
ACCELERATED AMOUNTS AND EXECUTING UPON SUCH JUDGMENT. IN SUCH EVENT AND SUBJECT
TO THE TERMS SET FORTH HEREIN, LANDLORD SHALL PROVIDE FULL CREDIT TO TENANT FOR
ANY MONTHLY CONSIDERATION WHICH LANDLORD RECEIVES FOR THE LEASED PREMISES IN
MITIGATION OF ANY OBLIGATION OF TENANT TO LANDLORD FOR THAT MONEY. FURTHERMORE,
TENANT SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD AND LANDLORD’S COUNSEL FOR
VIOLATION OF TENANT’S CONSTITUTIONAL RIGHTS IN THE EVENT THAT JUDGMENT IS
CONFESSED PURSUANT TO THIS LEASE.
     19. SURRENDER. Tenant shall, at the expiration of the Term, as such Term
may be extended in accordance with Article 29 below, promptly quit and surrender
the Premises in good order and condition, subject to normal wear and tear and
damage by casualty, and in conformity with the applicable provisions of this
Lease. Tenant shall have no right to hold over beyond the expiration of the Term
and in the event Tenant fails to deliver possession of the Premises as

- 17 -



--------------------------------------------------------------------------------



 



herein provided, Tenant’s occupancy shall not be construed to effect or
constitute anything other than a tenancy at sufferance. During any period of
occupancy beyond the expiration of the Term the amount of rent owed to Landlord
by Tenant shall automatically increase, at Landlord’s option, to one hundred
fifty percent (150%) of the monthly installment of Rent applicable during the
last month of the Term for the first thirty (30) days of such continued
occupancy and two hundred percent (200%) of the monthly installment of Base Rent
applicable during the last month of the Term thereafter, as those sums are at
that time calculated under the provisions of the Lease. The acceptance of rent
by Landlord or the failure or delay of Landlord in notifying or evicting Tenant
following the expiration or sooner termination of the Term shall not create any
tenancy rights in Tenant and any such payments by Tenant may be applied by
Landlord against its costs and expenses, including attorney’s fees, incurred by
Landlord as a result of such holdover.
     20. RULES AND REGULATIONS. At all times during the Term, Tenant, its
employees, agents, invitees and licenses shall comply with all rules and
regulations specified on Exhibit “D” attached hereto and made a part hereof,
together with all reasonable rules and regulations as Landlord may from time to
time promulgate provided they do not materially increase the financial burdens
of Tenant or take away any rights specifically provided to Tenant in this Lease.
In the event of an inconsistency between the rules and regulations and this
Lease, the provisions of this Lease shall control. Landlord agrees that the
rules and regulations shall not be enforced so as to discriminate against Tenant
or unreasonably interfere with Tenant’s use of the Premises and that the rules
and regulations shall be enforced uniformly against all tenants in the Building;
provided, however, that Landlord shall not be liable to Tenant for Landlord’s
failure to enforce the rules and regulations against any other tenants.
     21. GOVERNMENTAL REGULATIONS. Tenant shall, in the use and occupancy of the
Premises and the conduct of Tenant’s business or profession therein, at all
times comply with all applicable laws, ordinances, orders, notices, rules and
regulations of the federal, state and municipal governments. Landlord shall be
responsible for compliance with Title III of the Americans with Disabilities Act
of 1990, 42 U.S.C. §12181 et seq. and its regulations, (collectively, the “ADA”)
(i) as to the design and construction of exterior and interior common areas
(e.g. sidewalks and parking areas) and (ii) with respect to the initial design
and construction by Landlord. Landlord represents and warrants that, to its
knowledge, on the Commencement Date of this Lease that the Building and Premises
shall be in compliance with all laws, codes and ordinances. In the event either
the Building and/or Premises are not in compliance with all laws, codes and
ordinances in effect as of the Commencement Date, Landlord shall cure such
violation or deficiency at its sole cost and expense. Except as set forth above
in the initial sentence hereto, Tenant shall be responsible for compliance with
the ADA in all other respects concerning the use and occupancy of the Premises,
which compliance shall include, without limitation (i) provision for full and
equal enjoyment of the goods, services, facilities, privileges, advantages or
accommodations of the Premises as contemplated by and to the extent required by
the ADA, (ii) compliance relating to requirements under the ADA or amendments
thereto arising after the date of this Lease and (iii) compliance relating to
the design, layout, renovation, redecorating, refurbishment, alteration, or
improvement to the Premises made or requested by Tenant at any time following
completion of the Landlord’s Work.

- 18 -



--------------------------------------------------------------------------------



 



     22. NOTICES. Wherever a notice is required, notice shall be deemed to have
been duly given if in writing and either: (i) personally served; (ii) delivered
by pre-paid nationally recognized overnight courier service; (iii) forwarded by
Registered or Certified mail, return receipt requested, postage prepaid;
(iv) facsimile with a copy mailed by first class U.S. mail or (v) e-mailed with
evidence of receipt and delivery of a copy of the notice by first class mail; in
all such cases addressed to the parties at the following addresses:

         
Tenant:
  Health Benefits Direct Corporation    
 
  100 Matsonford Road, Suite 555    
 
  5 Radnor Corporate Center    
 
  Radnor, PA 19087    
 
  Attn: P. Pete Zografakis    
 
  Fax No: 610-971-6188    
 
  E-Mail: pzografakis@hbdc.com    
 
       
Landlord:
  Radnor Properties-SDC, L.P.   Brandywine Realty Trust
 
  555 East Lancaster Avenue, Suite 100   555 East Lancaster Avenue, Suite 100
 
  Radnor, PA 19087   Radnor, PA 19087
 
  Attn: David S. Ryder   Attn: Brad A. Molotsky, General Counsel
 
  Fax No.: 610-325-5622   Fax No.: 610-832-4928
 
  E-Mail: david.ryder@bdnreit.com   E-Mail: brad.molotsky@bdnreit. com

     Each such notice shall be deemed to have been given to or served upon the
party to which addressed on the date the same is delivered or delivery is
refused.
     23. BROKERS. Landlord and Tenant each represents and warrants to the other
that such party has had no dealings, negotiations or consultations with respect
to the Premises or this transaction with any broker or finder other than The
Binswanger Companies. Landlord agrees that it shall be solely liable to pay any
and all commissions due to Binswanger. Each party shall indemnify and hold the
other harmless from and against all liability, cost and expense, including
attorney’s fees and court costs, arising out of any misrepresentation or breach
of warranty under this Article.
     24. LANDLORD’S LIABILITY. Landlord’s obligations hereunder shall be binding
upon Landlord only for the period of time that Landlord is in ownership of the
Building; and, upon termination of that ownership, Tenant, except as to any
obligations which are then due and owing, shall look solely to Landlord’s
successor in interest in the Building for the satisfaction of each and every
obligation of Landlord hereunder. Landlord shall have no personal liability
under any of the terms, conditions or covenants of this Lease and Tenant shall
look solely to the equity of Landlord in the Building for the satisfaction of
any claim, remedy or cause of action accruing to Tenant as a result of the
breach of any section of this Lease by Landlord. In addition to the foregoing,
no recourse shall be had for an obligation of Landlord hereunder, or for any
claim based thereon or otherwise in respect thereof, against any past, present
or future trustee, member, partner, shareholder, officer, director, partner,
agent or employee of Landlord, whether by virtue of any statute or rule of law,
or by the enforcement of any assessment or penalty or otherwise, all such other
liability being expressly waived and released by Tenant with respect to

- 19 -



--------------------------------------------------------------------------------



 



the above-named individuals and entities. Nothing contained herein shall be
deemed a waiver of Tenant’s rights in law or equity to pursue claims or causes
of action against Landlord for any breach or default of this Lease.
     25. RELOCATION. Landlord, at its sole expense, on at least sixty (60) days’
prior written notice to Tenant, may require Tenant to move from the Premises to
another suite of substantially comparable size, décor, level of finish and
exposure to external windows in the Building. In the event of any such
relocation, Landlord shall pay all the expenses of preparing and decorating the
new premises, including the costs of rewiring and recabling the new premises, so
that they will be substantially similar to the Premises and shall also pay the
expenses of moving Tenant’s furniture, equipment and other personal property to
the new premises. Landlord shall have the right to relocate Tenant no more
frequently than once during the original Term and once during the Renewal Term
in the event Tenant exercises its renewal right as set forth in Article 29
below.
     26. MISCELLANEOUS PROVISIONS. (a) Successors. The respective rights and
obligations provided in this Lease shall bind and inure to the benefit of the
parties hereto, their successors and assigns; provided, however, that no rights
shall inure to the benefit of any successors or assigns of Tenant unless
Landlord’s written consent for the transfer to such successor and/or assignee
has first been obtained as provided in Article 9 hereof; (b) Governing Law. This
Lease shall be construed, governed and enforced in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to principles relating to
conflicts of law; (c) Entire Agreement. This Lease, including the Exhibits and
any Riders hereto, supersedes any prior discussions, proposals, negotiations and
discussions between the parties and the Lease contains all the agreements,
conditions, understandings, representations and warranties made between the
parties hereto with respect to the subject matter hereof, and may not be
modified orally or in any manner other than by an agreement in writing signed by
both parties hereto or their respective successors in interest. Without in any
way limiting the generality of the foregoing, this Lease can only be extended
pursuant to the terms hereof, with the due exercise of an option (if any)
contained herein pursuant to a written agreement signed by both Landlord and
Tenant specifically extending the term. No negotiations, correspondence by
Landlord or offers to extend the term shall be deemed an extension of the
termination date for any period whatsoever; (d) Time of the Essence. TIME IS OF
THE ESSENCE IN ALL PROVISIONS OF THIS LEASE, INCLUDING ALL NOTICE PROVISIONS TO
BE PERFORMED BY OR ON BEHALF OF TENANT; (e) Accord and Satisfaction. No payment
by Tenant or receipt by Landlord of a lesser amount than any payment of Fixed
Rent or Additional Rent herein stipulated shall be deemed to be other than on
account of the earliest stipulated Fixed Rent or Additional Rent due and payable
hereunder, nor shall any endorsement or statement or any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction.
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such Rent or pursue any other right or remedy provided
for in this Lease, at law or in equity; (f) Force Majeure. If by reason of
strikes or other labor disputes, fire or other casualty (or reasonable delays in
adjustment of insurance), accidents, orders or regulations of any Federal,
State, County or Municipal authority, or any other cause beyond Landlord’s
reasonable control, Landlord is unable to furnish or is delayed in furnishing
any utility or service required to be furnished by Landlord under the provisions
of this Lease or is

- 20 -



--------------------------------------------------------------------------------



 



unable to perform or make or is delayed in performing or making any
installations, decorations, repairs, alterations, additions or improvements, or
is unable to fulfill or is delayed in fulfilling any of Landlord’s other
obligations under this Lease, no such inability or delay shall constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of Fixed Rent, or relieve Tenant from any of its
obligations under this Lease, or impose any liability upon Landlord or its
agents, by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant’s business, or otherwise; (g) Financial Statements.
Tenant shall furnish to Landlord, Landlord’s Mortgagee, prospective Mortgage or
purchaser reasonably requested financial information. So long as the stock of
Tenant is publicly traded and Tenant files its financial statements with the
Securities and Exchange Commission (the “SEC”), Landlord agrees to accept such
financial statements filed with the SEC in satisfaction of the requirement set
forth in this paragraph (g); (h) Authority. Tenant represents and warrants that
(a) Tenant is duly organized, validly existing and legally authorized to do
business in the Commonwealth of Pennsylvania, and (b) the persons executing this
Lease are duly authorized to execute and deliver this Lease on behalf of Tenant;
(i) Attorneys’ Fees. In connection with any litigation arising out of this
Lease, the prevailing party, Landlord or Tenant, shall be entitled to recover
all costs incurred, including reasonable attorneys’ fees; and (j) Quiet
Enjoyment. Provided Tenant has performed all of the terms and conditions of this
Lease, including the payment of Fixed Rent and Additional Rent, to be performed
by Tenant, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord, or anyone claiming by through or
under Landlord under and subject to the terms and conditions of this Lease and
of any mortgages now or hereafter affecting all of or any portion of the
Premises.
     27. CONSENT TO JURISDICTION. Tenant hereby consents to the exclusive
jurisdiction of the state courts located in Montgomery and Delaware Counties and
to the federal courts located in the Eastern District of Pennsylvania.
     28. OFAC COMPLIANCE. Tenant represents, warrants and covenants that neither
Tenant nor any of its partners, officers, directors, members or shareholders
(i) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Asset Control, Department of the Treasury
(“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25,
2001) (“Order”) and all applicable provisions of Title III of the USA Patriot
Act (Public Law No. 107-56 (October 26, 2001)); (ii) is listed on the Denied
Persons List and Entity List maintained by the United States Department of
Commerce; (iii) is listed on the List of Terrorists and List of Disbarred
Parties maintained by the United States Department of State; (iv) is listed on
any list or qualification of “Designated Nationals” as defined in the Cuban
Assets Control Regulations 31 C.F.R. Part 515; (v) is listed on any other
publicly available list of terrorists, terrorist organizations or narcotics
traffickers maintained by the United States Department of State, the United
States Department of Commerce or any other governmental authority or pursuant to
the Order, the rules and regulations of OFAC (including without limitation the
Trading with the Enemy Act, 50 U.S.C. App. 1-44; the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06; the unrepealed provision of the Iraq
Sanctions Act, Publ.L. No. 101-513; the United Nations Participation Act, 22
U.S.C. § 2349 as-9; The Cuban Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban
Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The
Foreign Narcotic Kingpin Designation Act, Publ. L. No. 106-120 and 107-108, all
as may be amended from time to time); or any other

- 21 -



--------------------------------------------------------------------------------



 



applicable requirements contained in any enabling legislation or other Executive
Orders in respect of the Order (the Order and such other rules, regulations,
legislation or orders are collectively called the “Orders”); (vi) is engaged in
activities prohibited in the Orders; or (vii) has been convicted, pleaded nolo
contendere, indicted, arraigned or custodially detained on charges involving
money laundering or predicate crimes to money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes or in
connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et. seq.). Tenant hereby
agrees to defend, indemnify, and hold harmless Landlord from and against any and
all claims, damages, losses, risks, liabilities, and expenses (including
attorney’s fees and costs) arising from or related to any breach of the
foregoing representation, warranty and covenant. The breach of this
representation, warranty and covenant by Tenant shall be an immediate Event of
Default under this Lease without cure.
     29. RENEWAL. Provided Tenant is neither in default of nor have Events of
Default occurred more than twice during the Term, Tenant is fully occupying the
Premises and the Lease is in full force and effect, Tenant shall have the right,
in its sole discretion, to renew this Lease for one term of five (5) years
beyond the end of the initial Term (the “Renewal Term”). Tenant shall furnish
written notice of intent to renew ten (10) months prior to the expiration of the
initial Term, failing which, such renewal right shall be deemed waived; time
being of the essence. The terms and conditions of this Lease during the Renewal
Term shall remain unchanged except that the annual Fixed Rent for the Renewal
Term shall be the Fair Market Rent (as such term is hereinafter defined). All
factors regarding Additional Rent shall remain unchanged, and no Tenant
Allowance shall be included in the absence of further agreement by the parties.
Anything herein contained to the contrary notwithstanding, Tenant shall have no
right to renew the term hereof other than or beyond the term hereinabove
described unless otherwise agreed to by the parties. It shall be a condition of
such Renewal Term that Landlord and Tenant shall have executed, not less than
eight (8) months prior to the expiration of the initial Term, an appropriate
amendment to this Lease, in form and content reasonably satisfactory to each of
them, memorializing the extension of the term hereof for the Renewal Term.
          For purposes of this Lease, “Fair Market Rent” shall mean the base
rent for lease renewals, for comparable space in the Radnor submarket, net of
all free or reduced rent periods, work letters, cash allowances, fit-out periods
and other tenant inducement concessions however denominated except as
hereinafter provided. In determining the Fair Market Rent, Landlord, Tenant and
any appraiser shall take into account applicable measurement and the loss
factors, applicable lengths of lease term, differences in size of the space
demised, the location of the Building and comparable buildings, amenities in the
Building and comparable buildings, the ages of the Building and comparable
buildings, differences in base years or stop amounts for operating expenses and
tax escalations and other factors normally taken into account in determining
Fair Market Rent. The Fair Market Rent shall reflect the level of improvement to
be made by Landlord to the space and the Recognized Expenses and Taxes under
this Lease. If Landlord and Tenant cannot agree on the Fair Market Rent, the
Fair Market Rent shall be established by the following procedure: (1) Tenant and
Landlord shall agree on a single MAI certified appraiser who shall have a
minimum of ten (10) years experience in real estate leasing in the market in
which the Premises is located and who has not conducted within the previous five
(5) years and does not presently conduct and does not anticipate conducting
business in the future with either Tenant or Landlord, (2) Landlord and Tenant
shall each notify the other (but

- 22 -



--------------------------------------------------------------------------------



 




not the appraiser), of its determination of such Fair Market Rent and the
reasons therefor, (3) during the next seven (7) days both Landlord and Tenant
shall prepare a written critique of the other’s determination and shall deliver
it to the other party, (4) on the tenth (10th) day following delivery of the
critiques to each other, Landlord’s and Tenant’s determinations and critiques
(as originally submitted to the other party, with no modifications whatsoever)
shall be submitted to the appraiser, who shall decide whether Landlord’s or
Tenant’s determination of Fair Market Rent is more correct. The determinations
so chosen shall be the Fair Market Rent. The appraiser shall not be empowered to
choose any number other than the Landlord’s or Tenant’s. The fees of the
appraiser shall be paid by the non-prevailing party.
     30. EARLY TERMINATION. Tenant shall have the right to terminate this Lease
at the end of the 77th Month of the Term without causing an Event of Default
hereunder, provided (a) Tenant gives Landlord not less than ten (10) months’
prior written notice and (b) pays to Landlord, at least sixty (60) days prior to
the date of termination, (i) an amount equal to the unamortized cost of the
Landlord’s Work, brokerage commissions and tenant concessions amortized over a
term of one hundred twenty-five (125) months together with interest at the rate
of ten percent (10%) per annum plus (ii) the Fixed Rent for Months 78 and 79 of
the Term (the “Early Termination Fee”). Notwithstanding anything to the contrary
contained herein, if Tenant elects, in its sole discretion, to lease space in
another building which is owned and/or operated by either Landlord or Brandywine
Realty Trust and the parties enter into a mutually-satisfactory lease for the
new space, then Tenant shall not be required to pay the Early Termination Fee or
any other cost, fee or expense for such early termination.
     31. LANDLORD’S WAIVER. So long as no Event of Default has occurred
hereunder, Landlord agrees to execute landlord’s waivers in form and content
reasonably satisfactory to Landlord in conjunction with the financing of
Tenant’s fixtures, inventory and equipment or to secure a line of credit.

- 23 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease, under
Seal, the day and year first above written.

              WITNESS:   LANDLORD:    
 
                RADNOR PROPERTIES-SDC, L.P.    
 
           
 
  By:   Radnor GP-SDC, L.L.C.,    
 
      its general partner    
 
           
 
  By:   DAVID S. RYDER    
 
           
 
  Name:   David S. Ryder    
 
  Title:   Senior Vice President    
 
            ATTEST:   TENANT:    
 
                HEALTH BENEFITS DIRECT CORPORATION    
 
           
ANTHONY R. VERDI
  By:   ALVIN H. CLEMENS    
 
           
Name: Anthony R. Verdi
  Name:   Alvin H. Clemens    
Title: Asst. Secretary
  Title:   Chairman    

IF THIS LEASE IS NOT SIGNED BY TENANT BY JULY 7, 2006, IT WILL AUTOMATICALLY
BECOME NULL AND VOID.

- 24 -



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SPACE PLAN

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”

              Tenant: Health Benefits Direct Corporation
 
  Premises:   Building “B”,
 
      150 Radnor-Chester Road     Square Footage: 7,414     Suite Number: 101

CONFIRMATION OF LEASE TERM
     THIS MEMORANDUM is made as of the ___ day of                     , 2006,
between RADNOR PROPERTIES-SDC, L.P., a Delaware limited partnership, with an
office at 555 East Lancaster Avenue, Suite 100, Radnor, PA 19462 (“Landlord”),
and HEALTH BENEFITS DIRECT CORPORATION, a Delaware corporation, with its
principal place of business at                
                                                                       
                     (“Tenant”), who entered into a lease dated for reference
purposes as of July ___, 2006, covering certain premises located at Suite 101,
Building “B”, 150 Radnor-Chester Road, Radnor, PA 19087. All capitalized terms,
if not defined herein, shall be defined as they are defined in the Lease.
     1. The Parties to this Memorandum hereby agree that the date of
                                        , 2006, is the Commencement Date of the
Term, that the date                                         , 200_, is the Rent
Commencement Date and the date                                           , 201_,
is the expiration date of the Lease.
     Basic Rent schedule is as follows:

                          PORTION           MONTHLY   ANNUAL OF TERM   PER
R.S.F.   INSTALLMENTS   FIXED RENT
Months 1 – 5
  $ 0.00 +   $ 0.00     $ 0.00  
Months 6 – 12
  $ 30.00 *¥   $ 13,095.00     $ 157,140.00  
Months 13 – 17
  $ 30.00 *   $ 18,535.00     $ 222,420.00  
Months 18 – 29
  $ 30.50 *   $ 18,843.92     $ 226,127.00  
Months 30 – 41
  $ 31.00 *   $ 19,152.83     $ 229,834.00  
Months 42 – 53
  $ 31.50 *   $ 19,461.75     $ 233,541.00  
Months 54 – 65
  $ 32.00 *   $ 19,770.67     $ 237,248.00  
Months 66 – 77
  $ 32.50 *   $ 20,079.58     $ 240,955.00  
Months 78 – 89
  $ 33.00 *   $ 20,388.50     $ 244,662.00  
Months 90 – 101
  $ 33.50 *   $ 20,697.42     $ 248,369.00  
Months 102 – 113
  $ 34.00 *   $ 21,006.33     $ 252,076.00  
Months 114 – 125
  $ 34.50 *   $ 21,315.25     $ 255,783.00  

 

+   plus any charges set forth in Article 5 below   *   plus any charges set
forth in Articles 4 and 5 below   ¥   Fixed Rent is based on 5,238 rentable
square feet

 



--------------------------------------------------------------------------------



 



     2. Tenant hereby confirms the following:
          (a) That it has accepted possession of the Premises pursuant to the
terms of the Lease;
          (b) That the improvements, including the Landlord Work, required to be
furnished according to the Lease by Landlord have been Substantially Completed;
          (c) That Landlord has fulfilled all of its duties of an inducement
nature promised to Tenant;
          (d) That there are no offsets or credits against rentals, and the
$100,000 Security Deposit/Letter of Credit has been paid as provided in the
Lease;
          (e) That there is no default by Landlord or Tenant under the Lease and
the Lease is in full force and effect.
     3. Landlord hereby confirms to Tenant that its Building Number is 597 and
its Lease Number is                     . This information must accompany each
Rent check or wire payment.

                  4. Tenant’s Notice Address is:       Tenant’s Billing Address
is:                    
 
                         
 
                         
Attn:
          Attn:    
 
               
Phone No.:
          Phone No.:    
 
               
Fax No.:
          Fax No.:    
 
               
E-mail:
          E-mail:    
 
               

 



--------------------------------------------------------------------------------



 



     5. This Memorandum, each and all of the provisions hereof, shall inure to
the benefit, or bind, as the case may require, the parties hereto, and their
respective successors and assigns, subject to the restrictions upon assignment
and subletting contained in the Lease.

                      WITNESS:       LANDLORD:    
 
                            RADNOR PROPERTIES-SDC, L.P.    
 
                   
 
      By: Radnor GP-SDC, L.L.C.,    
 
        its general partner    
 
                   
 
      By:                                       Name: David S. Ryder            
Title: Senior Vice President    
 
                    ATTEST:       TENANT:    
 
                            HEALTH BENEFITS DIRECT CORPORATION    
 
                   
 
      By:                              
Name:
      Name:            
Title: Secretary
      Title:            

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
CLEANING SPECIFICATIONS
OFFICE CLEANING SPECIFICATIONS
DAILY
Empty Trash and Recycle
Remove Spots/Spills from Carpet
Remove Visible Debris/Litter from Carpet
Spot Clean Desks and Tables
Straighten Chair – Furniture
Turn Off Lights
WEEKLY
Dust Desks and Computer Monitors
Vacuum Carpet
Clean Wastebaskets
Clean Light Fixtures and Vents
Clean Telephones
Clean Walls, Switch Plates and Baseboards
Dust File Cabinets, Partitions and Bookshelves
Clean Chairs
Clean Doors
Clean Tables
Dust Pictures and Surfaces Over 5’
Dust Window Sills, Ledges and Radiators
Spot Clean Side Light Glass
RESTROOM CLEANING SPECIFICATIONS
DAILY
Sinks
Floors
Counters
Trash Receptacle
Toilet/Urinals
Dispensers
Door
Spot Clean Walls
Spot Clean Partitions

 



--------------------------------------------------------------------------------



 



WEEKLY
Dust Lights
Dust Surfaces Over 5’
Ceiling Vents
Clean Walls
Clean Partitions
FLOOR CARE SPECIFICATIONS
DAILY
Spot Clean Carpet
WEEKLY
Burnish Polished Surfaces
MONTHLY
Machine Scrub Restroom Floors
Scrub and Recoat Copy Room Floors
Scrub and Recoat Kitchenette Floors
ONCE EVERY FOUR MONTHS
Shampoo Conference Room Carpets
YEARLY
Strip and Refinish all vinyl tile
THESE SPECIFICATIONS ARE SUBJECT TO CHANGE WITHOUT NOTICE.
THE COST FOR ANY CLEANING OVER AND ABOVE THE STANDARD CLEANING
SPECIFICATIONS IS TO BE BORNE BY THE TENANT.

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
BUILDING RULES AND REGULATIONS
LAST REVISION: December 17, 2003
     Landlord reserves the right to rescind any of these rules and make such
other and further rules and regulations, which do not adversely affect Tenant’s
Permitted Uses of the Premise, as in the judgment of Landlord shall from time to
time be needed for the safety, protection, care and cleanliness of the Building,
the operations thereof, the preservation of good order therein and the
protection and comfort of its tenants, their agents, employees and invitees,
which rules when made and notice thereof given to Tenant shall be binding upon
him, her or it in a like manner as if originally prescribed.

1.   Sidewalks, entrances, passages, elevators, vestibules, stairways,
corridors, halls, lobby and any other part of the Building shall not be
obstructed or encumbered by any Tenant or used for any purpose other than
ingress or egress to and from each tenant’s premises. Landlord shall have the
right to control and operate the common portions of the Building and exterior
facilities furnished for common use of the tenants (such as the eating, smoking,
and parking areas) in such a manner as Landlord deems appropriate.   2   No
awnings or other projections shall be attached to the outside walls of the
Building without the prior written consent of Landlord. All drapes, or window
blinds, must be of a quality, type and design, color and attached in a manner
approved by Landlord.

3. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, or placed in hallways or vestibules
without prior written consent of Landlord.
4. Restrooms and other plumbing fixtures shall not be used for any purposes
other than those for which they were constructed and no debris, rubbish, rags or
other substances shall be thrown therein. Only standard toilet tissue may be
flushed in commodes. All damage resulting from any misuse of these fixtures
shall be the responsibility of the tenant who, or whose employees, agents,
visitors, clients, or licensees shall have caused same.
5. No tenant, without the prior consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed, shall mark, paint, drill into,
bore, cut or string wires or in any way deface any part of the Premises or the
Building of which they form a part except for the reasonable hanging of
decorative or instructional materials on the walls of the Premises.
6. Tenants shall not construct or maintain, use or operate in any part of the
Building any electrical device, wiring or other apparatus in connection with a
loud speaker system or other sound/communication system which may be heard
outside the Premises. Any such communication system to be installed within the
Premises shall require prior written approval of Landlord, which approval shall
not be unreasonable withheld, conditioned or delayed.

 



--------------------------------------------------------------------------------



 



7. No mopeds, skateboards, scooters or other vehicles and no animals, birds or
other pets of any kind shall be brought into or kept in or about the Building
other than a service animal performing a specified task.
8. No tenant shall cause or permit any unusual or objectionable odors to be
produced upon or permeate from its premises.
9. No space in the Building shall be used for the manufacture of goods for sale
in the ordinary course of business, or for sale at auction of merchandise, goods
or property of any kind.
10. No tenant, or employees of tenant, shall make any unseemly or disturbing
noises or disturb or interfere with the occupants of this or neighboring
buildings or residences by voice, musical instrument, radio, talking machines,
or in any way. All passage through the Building’s hallways, elevators, and main
lobby shall be conducted in a quiet, business-like manner. Skateboarding,
rollerblading and rollerskating shall not be permitted in the Building or in the
common areas of the Building.
11. No tenant shall throw anything out of the doors, windows, or down corridors
or stairs of the Building.
12. Tenant shall not place, install or operate on the Premises or in any part of
the Building, any engine, stove or machinery or conduct mechanical operations or
cook thereon or therein (except for coffee machine, microwave oven, toasters
and/or vending machine), or place or use in or about the Premises or Building
any explosives, gasoline, kerosene oil, acids, caustics or any other flammable,
explosive, or hazardous material without prior written consent of Landlord.
13. No smoking is permitted in the Building, including but not limited to the
Premises, rest rooms, hallways, elevators, stairs, lobby, exit and entrances
vestibules, sidewalks, parking lot area except for the designated exterior
smoking area. All cigarette ashes and butts are to be deposited in the
containers provided for same, and not disposed of on sidewalks, parking lot
areas, or toilets within the Building rest rooms.
14. Tenants are not to install any additional locks or bolts of any kind upon
any door or window of the Building without prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed. Each
tenant must, upon the termination of tenancy, return to the Landlord all keys
for the Premises, either furnished to or otherwise procured by such tenant, and
all security access cards to the Building.
15. All doors to hallways and corridors shall be kept closed during business
hours except as they may be used for ingress or egress.
16. Tenant shall not use the name of the Building or Landlord in any way in
connection with his business except as the address thereof. Landlord shall also
have the right to prohibit any advertising by tenant, which, in its sole
opinion, tends to impair the reputation of the Building or its desirability as a
building for offices, and upon written notice from Landlord, tenant shall
refrain from or discontinue such advertising.

 



--------------------------------------------------------------------------------



 



17. Tenants must be responsible for all security access cards issued to them,
and to secure the return of same from any employee terminating employment with
them. Lost cards shall cost $35.00 per card to replace. No person/company other
than Building tenants and/or their employees may have security access cards
unless Landlord grants prior written approval.
18. All deliveries by vendors, couriers, clients, employees or visitors to the
Building which involve the use of a hand cart, hand truck, or other heavy
equipment or device must be made via the Freight Elevator, if such Freight
Elevator exists in the Building. Tenant shall be responsible to Landlord for any
loss or damage resulting from any deliveries made by or for tenant to the
Building. Tenant shall procure and deliver a certificate of insurance from
tenant’s movers which certificate shall name Landlord as an additional insured.
19. Landlord reserves the right to inspect all freight to be brought into the
Building, and to exclude from the Building all freight or other material which
violates any of these rules and regulations.
20. Tenant will refer all contractors, contractors’ representatives and
installation technicians, rendering any service on or to the premises for
tenant, to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed, before performance of any
contractual service or access to Building. This provision shall apply to all
work performed in the Building including installation of telephones, telegraph
equipment, electrical devices and attachments and installations of any nature
affecting floors, walls, woodwork, trim, windows, ceilings, equipment or any
other physical portion of the Building. Landlord reserves right to require that
all agents of contractors/vendors sign in and out of the Building.
21. Landlord reserves the right to exclude from the Building at all times any
person who is not known or does not properly identify himself to Landlord’s
management or security personnel.
22. Landlord may require, at its sole option, all persons entering the Building
after 6 PM or before 7 AM, Monday through Friday and at any time on Holidays,
Saturdays and Sundays, to register at the time they enter and at the time they
leave the Building.
23. No space within the Building, or in the common areas such as the parking
lot, may be used at any time for the purpose of lodging, sleeping, or for any
immoral or illegal purposes.
24. No employees or invitees of tenant shall use the hallways, stairs, lobby, or
other common areas of the Building as lounging areas during “breaks” or during
lunch periods.
25. No canvassing, soliciting or peddling is permitted in the Building or its
common areas by tenants, their employees, or other persons.
26. No mats, trash, or other objects shall be placed in the public corridors,
hallways, stairs, or other common areas of the Building.

 



--------------------------------------------------------------------------------



 



27. Tenant must place all recyclable items of cans, bottles, plastic and office
recyclable paper in appropriate containers provided by Landlord in each tenant’s
space. Removal of these recyclable items will be by Landlord’s janitorial
personnel.
28. Landlord does not maintain suite finishes which are non-standard, such as
kitchens, bathrooms, wallpaper, special lights, etc. However, should the need
arise for repair of items not maintained by Landlord, Landlord, after providing
Tenant with reasonable notice and an opportunity to repair such items, may
arrange for the work to be done at Tenant’s expense. In the alternative, Tenant
may select a contractor reasonably acceptable to Landlord to complete the
repairs.
29. Drapes installed by tenant, which are visible from the exterior of the
Building, must be cleaned by Tenant, at its own expense, at least once a year.
30. No pictures, signage, advertising, decals, banners, etc. are permitted to be
placed in or on windows in such a manner as they are visible from the exterior,
without the prior written consent of Landlord.
31. Tenant or tenant’s employees are prohibited at any time from eating or
drinking in hallways, elevators, rest rooms, lobby or lobby vestibules.
32. Tenant shall be responsible to Landlord for any acts of vandalism performed
in the Building by its employees, agents, invitees or visitors.
33. No tenant shall permit the visit to its Premises of persons in such numbers
or under such conditions as to interfere with the use and enjoyment of the
entrances, hallways, elevators, lobby or other public portions or facilities of
the Building and exterior common areas by other tenants.
34. Landlord’s employees shall not perform any work or do anything outside of
their regular duties unless under special instructions from Landlord. Requests
for such requirements must be submitted in writing to Landlord.
35. Tenant agrees that neither tenant nor its agents, employees, licensees or
invitees will interfere in any manner with the installation and/or maintenance
of the heating, air conditioning and ventilation facilities and equipment.
36. Landlord will not be responsible for lost or stolen personal property,
equipment, money or jewelry from tenant’s area or common areas of the Building
regardless of whether such loss occurs when area is locked against entry or not,
unless due to Landlord’s intentional or negligent acts or omissions.
37. Landlord will not permit entrance to tenant’s Premises by use of pass key
controlled by Landlord, to any person at any time without written permission of
Tenant, except employees, contractors or service personnel supervised or
employed by Landlord after first providing Tenant with at least 48 hours notice.

 



--------------------------------------------------------------------------------



 



38. Tenant and its agents, employees and invitees shall observe and comply with
the driving and parking signs and markers on the Building grounds and
surrounding areas.
39. Tenant and its employees, invitees, agents, etc. shall not enter other
separate tenants’ hallways, restrooms or premises unless they have received
prior approval from Landlord’s management.
40. Tenant shall not use or permit the use of any portion of the Premises for
outdoor storage.
************

 



--------------------------------------------------------------------------------



 



EXHIBIT “E”
LIST OF CONSTRUCTION DOCUMENTS
[To be attached after Lease execution]

 